Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 1 of 6
Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 2 of 6
Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 3 of 6
Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 4 of 6
Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 5 of 6
Case 19-30430   Doc 58   Filed 08/16/19 Entered 08/16/19 22:01:45   Desc Main
                           Document     Page 6 of 6
